 SUNSHINE FOOD MARKETS, INC.497Sunshine Food Markets, Inc.andAmerican Bakeryand ConfectioneryWorkers' International Union,AFL-CIO. Case 18-CA-2565February 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDZAGORIAOn October 21, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaintbedismissedwithrespectthereto.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision, and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andtheentirerecord in this case, and with theadditional reasoning set forth below, hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner.We agree with the Trial Examiner that theRespondent had knowledge of Berniece McMahon'sunionactivities,and that these activities were themotivating reason for the reduction in McMahon'shours of work and her subsequent discharge by theRespondent on February 2, 1968. Although theRespondent does not except to this finding ofknowledge, we have nevertheless carefully examinedthe record support for the finding, because it wasbased on inference rather than direct evidence.McMahon signed a union authorization card, andshe attended'' the weekly meetings conducted by theUnion, including the meeting held at the LaborTemple on September 12, 1967. Moreover, like theother employees found by the Trial Examiner tohavebeentheobjectsoftheRespondent's'The Respondent excepts to certain of the Trial Examiner'scredibilityfindings.It is the Board's established policy, however,not to overrule aTrial Examiner's credibility resolutions unless, as is not the case here, thepreponderance of! all the relevant evidence convinces us that they areincorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd 188F.2d 362 (C A 3).discrimination,McMahon was a member of theUnion's organizing committee and she participatedin contacting and soliciting other employees to jointhe Union. Upon the record as a whole, we find thattheRespondenthadknowledgeof the unionactivitiesof its employees almost as soon as theorganizing campaign was underway. The creditedtestimony of employees Neil Thie, George Tague,and George Tyler, reveals that the Respondent wasfully aware of the identity of those its supervisoryandmanagerialofficialscharacterizedas"ringleaders" of the Union. Indeed, other membersof the Union's organizing committee were singledout by the Respondent and subjected to unlawfulinterrogation, threats of retribution and reprisal andsolicitations to report on the union activities of theirfellow-employees.Under these circumstances, wefind in agreement with the Trial Examiner that therecordcontainstherequisiteevidenceof theRespondent'sknowledgeofMcMahon's unionactivities,andwe adopt the findings that herreduction in hours and ultimate discharge violatedSection 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of -the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Sunshine FoodMarkets, Inc., Sioux Falls, South Dakota, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.TRIALEXAMINER'S DECISIONROBERT COHN, Trial Examiner: This case, heard atSioux Falls, South Dakota, on June 26 through 28, 1968,pursuant to a charge filed March 1, 1968 (amended May8, 1968), and a complaint issued May 24, 1968, presentsthe following issues for decision: (1) whether SunshineFoodMarkets, Inc. (herein called the Respondent orCompany), violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended (herein calledthe Act), when it terminated three of its employees; (2)whether the Respondent violated Section 8(a)(1) of theAct through conduct of its supervisors and agents whichallegedly interferedwith, restrained, and coerced theemployees in the exercise of rights guaranteed in Section 7of the Act.Upon the entire record,' including my observation ofthe demeanor of the witnesses, and after full considerationof the posthearing briefs filed by counsel for the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times material,a South Dakota corporation with its principal office and'The following inaccuracies in the transcript are deemed worthy ofcorrection[omitted from publication].174 NLRB No. 76 498DECISIONSOF NATIONALLABOR RELATIONS BOARDplace of business located in Sioux Falls, South Dakota,where it is engaged in the-retail sale of food products.During the annual period preceding the issuance of thecomplaint,Respondent'sgrossvolumeofbusinessexceeded $500,000. Also, during said period, Respondentreceived goods directly from sources outside the State ofSouth Dakota valued in excess of $50,000. Upon thesefacts, I find, as the Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDAmericanBakeryandConfectioneryWorkers'InternationalUnion (AFL-CIO), herein called the Union,isa labor organizationwithin the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs previously noted, the Respondent is engaged in theretail food business, operating some 15 retail stores inSioux Falls and surrounding cities. In addition to thestores, the Respondent owns and operates in Sioux Falls acomplex containing a- grocery warehouse, a producewarehouse, a bakery and kitchen, and a frozen foodsectionfromwhich the stores are , supplied. TheCompany's offices are also maintained there. It is theapproximate 95 employees employed at the compex - asdistinguished from retail store employees - with whichwe are concerned in the instant matter.In June 19671 several of the employees contacted arepresentativeof the Union, and an organizationalcampaignensued.BySeptember,theUnionhadapparently secured enough support to file a petition for anelection with the Board (Case 18-RC-7271). Pursuant to adecisionof the Regional Director on October 6, anelection among the employees was held on November 2, inwhich 40 votes were cast for the Union, 44 against, with 5challenged ballots.3There is no question but that the Respondent openlyopposed the organizational efforts of its employees, aswas, of course, its legally protected right. However, theGeneralCounsel contends that some of, the acts andconduct of Respondent's agents overstepped the legallimits; accordingly, we come now to a consideration of theevidence adduced on the issues.B.The AllegedDiscriminatoryDischarge of NeilThieThis employee worked for the Company on twooccasions: the first was on a part-time basis in 1958 or _1959; he returned to work full time in May 1964 until hisdischargeonDecember 29. He commenced workingduring his second tenure as a receiver in the grocery'All dates hereinafter refer to the calendar year 1967 unless otherwiseindicated.-'Subsequently,three of the challenged ballots were resolved and acertificateof the results of the election was issued indicating that theUnion failed to receive a majority of the valid votes cast.warehouse,which entailed the placing of merchandisereceived from trucks or railroad cars into its proper placeinthewarehouse.Afterabout 6 months, he wastransferred to the job of shipper in the same warehouse.Thispositionconsistedprincipallyof"pulling"merchandise from bins or "holes" pursuant to orders fromthe stores and marking the price thereon. He was one offiveemployees engaged in this function under thesupervision of one Donald Asbra.During this second period of employment, his rate ofpay increased from $1.50 per hour to $2.55 per hour.Thie first became involved in union activities onSeptember 9 when he went to a union meeting at theLaborTemple in Sioux Falls. There he signed anauthorization card and discussed the union affairs withfellow employees. Another meeting was held at the sameplace on September 12, shortly after work about 5 p.m. Itwas decided at that meeting that the employees attendingwould split into two groups and visit other employees attheir homes in an effort to secure the latter to attend asecond meeting that same evening about 10 p.m. at a localhotel.Neil Thie left the second meeting early because hewas notified that his brother, Dean Thie, a produce buyerand conceded supervisor of Respondent, wished to see himat Neil's home.Dean Thie, who is an older brother of Neil, asked thelatter if he had heard anything about the employees tryingtoorganize a union at Respondent, and his brotheranswered in the negative. Dean opined that it would be amistake for the employees to have a union because to doso would mean they would lose a lot of overtime and aChristmas bonus. He asked Neil to let him know if thelatter heard anything about union activities in the plant 'Several weeks later, in October, Dean Thie visited hisbrother's house again and confronted the latter with thestatement that "you lied to me the other night You didknow something was going on." Neil agreed that he didbut asserted that he would not squeal on his fellowemployeesDean Thie advised his brother that theCompany "had him pegged" as a ringleader in thewarehouse and that he better get "squared away." HeadvisedNeil again that the employees would lose moneyand overtime pay if a union came in the plant and that nomatter how well an employee did his job, "you can alwaysfind something wrong with what somebody is doing,nobody is perfect."Ifindtheforegoing interrogation and threats ofeconomic retribution to employees conditioned upon thelatter'sselectionof the Union as their bargainingrepresentative to be a clear violation of Section 8(a)(1) oftheActAlso, as alleged in the complaint, I find thestatement that the Respondent knew that Neil Thie was aleader of the Union to create an' impression of surveillanceof employees' union activities.5'The foregoing findings are based upon the testimony of Neil Thie whichIcreditvis-a-vis thetestimony of his brother.In addition to demeanorconsiderations,the latter attempted to veil the significance of the visit tohisbrother's house,and contradicted himself in the process Thus, ondirectexaminationhetestifiedthathisdiscussionconcerned"dissatisfaction in the company,"and that the word "union"was nevermentionedHowever, on cross-examination he admitted that he used theword "activity" and that one of the reasons he visited his brother was tofind out what was causing the union activity.Also, on direct examinationhe testified that he first heard of the union activity subsequent to the firstvisit to his brother'shouse and prior to the second visit(discussedinfra)whereas, as noted,on cross-examination he conceded learning of the unionactivity prior to the first visit'SeeN L.R B v Hendrix Manufacturing Company, Inc.,321 F 2d 100, SUNSHINE FOOD MARKETS, INC.499One day in October while at work Neil Thie was calledinto the g^ffice of executive vice president,Max Gerken.No one else was present. Gerken commenced theconversation by stating that it made no difference to himwhether Thie was for oragainsttheUnion, but that he(Gerken) had some 16 or 17 copies of union contracts allofwhich provided for less working hours than theRespondent was presently working and that "it would bekind of a mistake to be for the Union." Gerken alsomentioned that the Company was working on a differentinsurance plan for employees but could not do anythingabout it as long as "this was going on." Finally, hementioned that no one would lose his job as long as theydid it right, pointing out particularly that one employeewould not lose his job so long as "he kept cooking histurkeys all right...." 6Gerken testified that he called in Neil Thie to talk withhim because Dean Thie "was a little distrubed about thefact that [his brother] might be taking some activitybeyond that that was necessary to do his job." Gerken'toldNeil Thie that he did not care whether he was for oragainst the Union but that he wanted him to stop talkingunion on company time.Gerken was not interrogated concerning the matter ofthe union contracts, and I credit Neil Thie's testimony inthis regard, as hereinabove set forth. While Gerken deniedthat he threatened Thie with any loss of benefits if hesupported the Union, I find that in the context of theinterview, such reference to shorter hours in the unioncontractsconstitutedan implied threat that if theemployeesselectedtheUnionastheircollective-bargaining representative, the proximate resultof such action wouldbe a lesseningof remuneration to theRespondent's employees and therefore an economicdeprivation for their engaging in activities on behalf of 'theUnion. Accordingly, I conclude that such conduct by anofficial of the Company in the sanctum of his office to anemployee, constituted interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act, asalleged.Neil The was discharged on December 29. The reasontherefore,accordingtothetestimonyofPersonnelManager Jenson, was because of "inaccuracy and.general attitude." The inaccuracy related to the mistakesin the marking of prices on the cartons by the shipperpreparatory to shipment to the retail stores Each of thefiveshippers had his own colored marker for use inmarking the prices so that any mistakes could be traced tothe correct source.Thie testified that from time to time Foreman Asbrawould caution the shippers to watch the prices but that hewas never singled out for warning at any time prior to hisdischarge.He further testified that only on one occasiondidAsbra speak to him individually in a reprimandingmanner but this had to do with an apparent conflictbetweenThieand the receivers concerning puttingin7 (C.A. 5). In its brief(p. 12), the Respondent sought to minimize theimport of Clean Thie's statements by considering them in isolation andbaseduponabrother-to-brotherrelationshipratherthansupervisor-employee relationshipThe Respondent also points out thatthere is no evidence that Neil Thie repeated the conversation of his brotherto any other employee I find these contentions to be without merit See,e g ,American Freightways Co., Inc,124 NLRB 146,147; cfLexingtonMetal Products Company, Division of Ferro Manufacturing Corporation.166 NLRB No. 1066This was doubtlessly a reference to George Tague, one of the allegeddiscriminatees in this case,who worked in the kitchen,as discussed inmore detail,inframerchandise in the wrong place.Asbra, a witness for Respondent, testified that he hadoccasion to warn Neil Thie both in a group andindividually concerning inaccuracies in his work. However,he testified as to only one occasion when he criticized Thieabout errors in marking, and this occurred at least amonth prior to the termination. On that occasion, whichtook place not in an office but "in the neighborhood ofthe juice line," Asbra simply approached Thie and toldhim that the marking errors had to be corrected and Thiereplied, according to Asbra, that "he would help correctit."This type of admonition could hardly be fairlyinterpreted as a warning that retention of Thie's job wasimmediately in danger if the mistakes were not rectified.Asbra testified that he assumed his position assupervisor of shipping in May, and that he observed theinaccuracies inmarking at that time but "did not paymuch attention to it."' It was not until October thatAsbra commenced paying more attention to the mistakesbecause, as he testified, "I was getting more familiar withthe operation and the office had started asking on themistakes."However, Asbra candidly acknowledged thatthe number and frequency of the mistakes varied only upto 8 or 10 for all five shippers, and that he could notdefinitely state that there were more such mistakes onOctober,November, or December than there had beenearlier.With respect to the ratio of mistakes to number ofcartons marked, Asbra appeared less candid. After much"tugging" on cross-examination, he ventured that anindividual shipper would mark at least 300 in a week.'As regards Neil Thie's "attitude," the RespondentcontendedthatThiedidnotworkamiablyandcooperatively with his fellow employees. In support of thiscontention, Respondent offered the testimony of Scholten,a receiver in the grocery warehouse. As previously noted,itwas the job of the receivers to place the merchandise inholes or bins to be subsequently secured by the shippersfor delivery to the retail stores. Scholten testified thatthere were frequent and continual complaints registered bythe shippers respecting the manner in which the receiversdid their jobs- that it was "great sport among theshippers to ridicule the receivers." Thus, Scholten furthertestified,his"relationshipwas terriblewithalltheshippp rs . . . [and].Neil Thiewas as meanas any ofthem." On one occasion which took place about 6 weeksafter Scholten commenced working at Respondent's (inAugust), he had occasion to complain to the shipper'sforeman,DonaldAsbra, concerning the antics: of theshippers.However, the account in the record appears toplacetheonusmore on a shipper named DaleHammerstrom than Neil Thie; in any event, this onecomplaint reflected in the record is not only remote intime from the discharge but the testimony of Scholten asawhole reflects that there was a continual vendettaexistingbetween the receivers on one hand and theshippers on the other without singling out any particularindividual involved.In sum, I conclude that the General Counsel proved aprima faciecase of discrimination violative of Section8(a)(3) by showing that. (1) Neil Thie was engaged inconduct protected by Section 7; (2) the Company knewthat he was an active adherent of the Union, and was'He was aware of the inaccuracies because the office sent to him boxtopswhich had been inaccurately marked.'NeilThie testified undeniedly that he would mark between 600 and1,000 cases a day. 500DECISIONS OF NATIONAL -LABOR RELATIONS BOARDopposed to the organizational efforts of its employees,including a statement by an agent of Respondent that theCompany would seek to rid itself of the leaders in thecampaign; and (3) Thie was thereafter discharged shortlyafter the election without warning or notification that atermination was contemplated.'The burden then shifted to the employer "to establishthat it was motivated by legitimate objectives."'0Proof of errors in connection with the work, or inabilityto cooperate with fellow employees, would normally fulfilland satisfy the employer's burden. However, I have foundthat the evidence does not sustain the Respondent'scontentionthatThie'sderelictionswereanymorenumerous or serious than those of his fellow employees.Moreover, his relatively long tenure of employment andraise in wage rate during such employment testify to hisbeing a relatively satisfactory employee.Under thesecircumstances, in the light of Respondent officials' threatsand intimidatory remarks respecting their employees'organizational rights I conclude that the stated motive isfalse.Moreover, I may - and do - infer that the actualor real motive "is one that the employer desires to conceal- an unlawful motive.""of discrimination todiscouragemembershipinalabororganization.Accordingly, I find and conclude that by terminating NeilThie on December 29, Respondent violated Section 8(a)(3)and (1) of the Act.C. TheAlleged Discrimination Respecting GeorgeTagueThis employee commenced working for Respondent in1964.He started at the bottom of the ladder, cleaningfloors in the kitchen and bakery area. However, shortlythereafter he was promoted to the job of mixer and scalerof bread products which he retained for about a year anda half. In June 1966, he was again promoted to become amanager of a restaurant which the Respondent maintainedin one of its stores. At that time, substantially all of thefood that was served in Respondent's store restaurantswas prepared in the store itself and Tague, wasprincipally a cook or chef. However, about 6 monthslater, the Respondent opened in the complex what wasknown as a central kitchen, in which substantially all ofthe food destined to be served in the store restaurants wasprepared. Tague worked in the central kitchen from thattime until his discharge on November 17.Since one of Respondent's defenses to the allegeddiscriminatorydischarge of Tague is that he was asupervisor within the meaning of Section 2(11) of the Act,and therefore not entitled to the protection of Section 7, Ifirst turn to the evidence respecting that issue. Tague wasone of approximately six employees in the kitchen - twomale and four female. His principal function was thepreparation of soups, gravies, roast beef, and turkey, andthe other male was primarily a dishwasher. The womenprepared salads, vegetables, and the like. The women, aswell as some of Respondent's officials, referred to Tagueas a supervisor. However, the record is devoid of anysubstantial evidence that he exercised any of the functions'See, e.g.,United States Rubber Company v. N L:R.B ,384 F 2d 660,662 (C A. 5), where the court stated. 'Perhaps most damning is the factthat both Brewster and' Morales were summarily discharged after reportsof their misconductwithout being given any opportunity to explain orgive their versions of the incidents.""N.L.R B v. GreatDaneTraders, Inc.,388 U.S 26 (1967)"SeeShattuck Denn Mining Corporation v. N L R.B,362 F 2d 466,470 (C.A. 9)of a supervisor as that term is defined in Section 2(11).Thus, in the first instance, it appears that the jobs of theemployees in the kitchen were of a substantially routinecharacter which were repeated daily. That is to say, one ofthe ladies, Bee Mason, took the orders from the stores bytelephone on each afternoon, from which she made up aworksheetforthefollowingday.The employeesperformed substantially the same job functions each day,in preparation of the food items. Accordingly, there waslittle or no occasion for Tague to direct or assign work tothe individuals in the kitchen, and if on occasion heneeded assistance, he would simply request that one or theother ladies help him on a temporary basis. Although theofficials of Respondent insisted that Tague had authorityto effectively recommend hiring or firing of employees,there is no evidence that this ever occurred and I deemthesestatements,underthecircumstances,tobeessentially self-servingClearly, the evidence fails to show that Tague engagedin any duties in connection with his work in the kitchenwhich required the use of independent judgment asrespects his relationship with the other employees. Thereisno evidence that he disciplined them, or adjusted theirgrievanrces,orallowed them time off, or otherwiseexercised the use of independent judgment in connectionwith directing them in their work.Ifind appropriate to the instant case the followingcomment of the Court of Appeals for the Fourth CircuitinN.L R.B. v. Southern Bleachery & Print Works, Inc,257 F.2d 235, 239 (1958), cert. denied 359 U.S. 911:It is equally clear, however, that the employer cannotmake a supervisor out of a rank and file employeesimply by giving him the title and theoretical power toperform one or more of the enumerated supervisoryfunctions.The important thing is the possession andexercise of actual supervisory duties and authority andnot the formal title. It is a question of fact in every caseas to whether the individual is merely a superiorworkman or lead man who exercises the control of askilledworker over less capable employees, or is asupervisor who shares the power of management.. .InPrecisionFabricators v.N.L.R.B.,204 F.2d 567,569 (C.A. 2, 1953), the court, in referring to a leadman,said:We will assume that he was the room "boss" or"leadman," but the discretion given him appears to be"routine" in the natural sense of that word As JudgeMagruder said inN.L.R.B v. Quincy Steel CastingCo., 1 Cir., 200 F.2d 293, 296: "The legislative historyof Sec. 2(11) tends to support the Board's view thatcertain employees with minor supervisory duties, suchas straw bosses and leadmen, were not intended to beexcluded from the coverage of the Act."Accordingly, I find that at all times that he worked inthe central kitchen up until his termination on November17,Tague was an employee entitled to the protection ofSection 7 of the Act.' 2"In its brief, Respondent argues strenuously that Tague should beconsidered an incredible witness on the basis of his answer to the followingquestionQ Who told these four or five women what to do?A Lester Holvaldt, mainly. Paul Henline occasionally came in andgave them different jobs and directed a little but, but mainly LesterHolvaldt and when he wasn't there Bee Mason was mainly in charge ofthe women and myself (Tr p 150)Respondent would interpret the answer to mean that Tague consideredBeeMason to be "in charge of" himself However, under all the SUNSHINE FOOD MARKETS, INC.501With respect to union activities, Tague attended thefirstunionmeeting at the Labor Temple in Septemberwhere he signed an authorization card. Subsequently, heattended other unionmeetingsand was among thosehalf-a-dozenemployeescomprisingtheorganizingcommittee."Itwillbe recalled that on October 3 a hearing wasscheduled upon the Union's petition for an election. Atthe hearing., substantially all facts were stipulated by theParties including a stipulation that Tague was a supervisorand therefore not entitled to vote." Subsequently, about 2weeks before the election, Tague was called into the officeof Vice President Gerken. Both participants agree that theconversationwas friendly and rather lengthy, and thatGerken was,in general,complimentary of Tague's workrecord with the Company. Gerken laid stress, however, onhis belief that Tague was capable of doing better work ifhe would direct his attention more to his job than to theunion activity he was engaged in.15 Tague was concernedas to his right to vote in the election in view of the factthat theCompany had apparently listed him as asupervisor on the eligibility list.According to Tague,Gerken acknowledged that this was a mistake - that therecords had not been changed since Tague had` beenmanager of the restaurant - and promised to have thesituation rectified. Gerken, in his testimony, stated that hetold Tague that he wouldinvestigatethe matterand see ifhe could be eligible to vote, but that he "couldn't promisehim if he could vote." In any event, it is clear fromsubsequent events that Tague left the meeting under thedistinct impression thatGerken promised to arrangematters to enable Tague to cast an unchallenged ballot inthe election.On November 2, the election was held as scheduled,and Tague sought to cast his ballot along with the otheremployees.However,hisballotwaschallenged,presumably because he was listed as a supervisor. Taguewas concededly upset when he returned to the kitchen andmade some derogatory remarks about Gerken, accusingthe latter of welshing on his promise to enable Tague tovotean unchallenged ballot.Also,according to thetestimony of the two women who were in the kitchen atthe time,16 that if things did not go his way "there wasgoing to be bloodshed ... [and] Bee better not come backin the kitchen, . . ." Lester Holvaldt, supervisor of theCompany's restaurantsandalso,asabovenoted,possessing a supervisory responsibility respecting the workin the kitchen, was present when Tague returned andheard his comments aforesaid. He testified that he sawcircumstances,includingTague'sdemeanor on the witness stand, I amconvincedthat he meantthatBeeMason was mainlyin charge of thewomen and that he also shared to some extentin this responsibility.However,as I have found,Ido notbelieve thatthe evidence sustains thecontention that he was a supervisor of the womenwithinthe contemplationof the statute,but ratherthat Holvaldt wasthe supervisor responsible forthe kitchen employees."Also on thecommittee,among others,were Neil Thie andBernieceMcMahon"In my considerationof Tague's supervisorystatus, I took into accountthis stipulation.However, inasmuch as the issue was not litigated in therepresentation case and the status wasarrivedat upon agreement of theparties,Igave it littleprobative weight"On a Saturdaymorning priorto the interview, Gerken hadmet withapproximately 20 employees of the complex,at the instance of Bee Mason,where he heardsome complaintsto the effect thatthe employees werebeing harassedby union talk and wanted to know what their rights were inthe matter.Tague wasamong those named as a chiefsolicitor on behalf oftheUnion. Gerken advised that the employees "had every right io do andsay as they pleased so far as they stuck to the truth "Paul Henline, superintendent of the bakery, across thefloor ("the kitchen is in conjunction with the bakery") andtold the latter that "we ought to send George home."Henline said, "Fine, go ahead and send him home.""That evening Fran Ackerman reported the day'shappenings to Bee Mason by telephone. The followingmorning at work, the latter arranged for a meeting amongthe female employees of the kitchen and president of theCompany, George Sercl. Mason, as spokesman for thewomen, told Sercl that as a result of Tague's activities theprevious day the girls were afraid to work with him. Serclassuaged their emotions, told them to return to work andnot to worry - that he would see that something wasdone, and that they need not be afraid.1s Following theconversation with Sercl, the women returned to work."Sercl testified that following the conversation with thewomen, he called in Vice President Gerken and advisedhim of thesituation.He directed Gerken to terminateTague.Gerken naturally agreed with his superior, butassertedlyadvised that it could not be accomplishedimmediately- that he would have to make somearrangementsfor someone, possibly Holvaldt, to take overthe operation, and that this would take little time.Gerken telephoned Tague's home the following Sundayand left word for the latter to report to his office at 7o'clockthefollowingmorning.Taguecomplied.According to the testimony of Tague, which I credit,Gerken was quite upset, particularly regarding the reportthat Tague had called him a liar. He requested that Tagueretract that statement. Tague refused to do so, claimingthat Gerken had, in fact, promised to make it possible forhim to vote in the election, and that he reneged on thispromise. Gerken then told Tague that he could not allowthe latter to return to the kitchen because the ladies wereafraid of him -' that he had acted like "a regular wildman after the election." Tague denied this.About this time, Supervisors Holvaldt and Henlinecame intoGerken's office, and the latter suggested thatthey place Tague in the warehouse for a couple of weeks,but Gerken claimed that this was not possible. "becausethey were the strongest group in the Union campaign."Gerken suggested that Tague clock in and then leave thepremisesand comeback at the normal checkouttime andpunch out. However, Tague refused to do this, claimingthat it would not "be right" to receive pay and not work,"These were Fran Ackerman and Ila Stoakes,BeeMason was notpresent in the kitchen at the time because she acted as an observer for theCompany at the electron and was still at the polling place Gladys Runin,the other female employee in the kitchen at the time, did not testify"Tague denied that he had been"sent home,"stating that he left earlythat day according to a previous arrangement with Holvaldt to take off thenext day - Friday - for a hunting trip.Although Tague denied making some of the statements attributed to himby the women relating to threats of bloodshed and/or to Bee Mason, heconceded being upset and angry with Gerken for having assertedlydoublecrossed himHowever, I deem it unnecessary to resolve thisparticular credibility issue because I would find for the General Counsel onthe ultimate issue of discrimination even assuming the validity of theRespondent'switnesses, which assumption I will make for the purpose ofdiscussion"The foregoing findings are based upon the testimony of Mason andAckerman.Stoakes had difficulty with her recollection of the event Sercltestified that he told the women that he would get rid of Tague, "but giveme a week or so to work it out" However, as neither of the womencorroborated this statement,Ido not credit Sercl's testimony in thisrespect."It is to be recalled that Tague did not work that day, having made aprevious arrangement with Holvaldt to take the day off to go on a huntingtrip. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDso he took the day off without pay. Gerken told him notto return to work until he was further advised. Thatafternoon Gerken called him at his house and told him toreport to work the following morning as usual. Duringthat conversation, according to Tague's testimony, Gerkenstated: "I don't know what you wanted a Union for in thefirst place." Tague worked in the kitchen for the following2 weeks, without incident.On Friday, November 17, he was called into PersonnelDirector Jenson's office, in the presence of SuperintendentPaul Henline. Jenson advised that Holvaldt, supervisor ofRespondent's restaurants, wanted to get out from underthe strain of administrative and supervisory work andreturn to the kitchen where he could do more cooking;that this wouldeliminateTague's job and therefore he wasgiven 2 weeks' severence pay. No other job was offered toTague, nor did he request any other work there. He askedfor and received from Jenson a letter of recommendationwhich was complimentary respecting his work habits andqualifications regarding-food preparation (G C. Exh. 2).Analysis and Concluding Findings as to TagueItmay be legitimately contended that Tague's conductinthekitchen following the election, as reported tomanagement shortly thereafter, provided a sound basis forhis termination. But our inquiry does not end there sinceit is well settled that even though sufficient grounds mayhave existed to warrant discharge, if it was union activitywhich actually triggered the action, a violation of the Actresulted.The principle was well stated by the Court ofAppeals for the Second Circuit inN.L.R.B. v GreatEasternColor Lithographic Corp.,309 F.2d 352, 355The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their 'union activities. The fact that theemployer had ample reason for discharging them is ofno moment. It was free to- discharge them for anyreason good or bad, so long as it did not discharge,them for their union activity. And even though thedischarges may have been based upon other reasons aswell, if the employer was partly motivated-by union,activity, the discharges were violative of the Act.We have under consideration here an instance of anemployeewhowas, in the eyes of management,concededly well thought of, competent, and satisfactory asrespects his work habits and qualifications until it becameknown that he was one of the leaders in the unionmovement.20Respondent'santipathytowardstheorganizational campaign has already been set forth in thesection of this Decision dealing with the discharge of NeilThie and will not be reiterated here. However, it will berecalled that in a conversation between Thie and VicePresidentGerken the latter stated that as long as onefellow was "cooking his turkeys all right, he wouldn't losehis job "I find unpersuasive the asserted reason for the dischargeTague's conduct following the election- since, itseems to me, if Respondent's management were seriouslyconcerned about future violence in the kitchen it wouldnever have allowed Tague to return and work there for 2"Respondent introduced in the record some evidence that during the fallof 1967,there were some complaints from the restaurants respecting thegravies which Tague made It appeared that they were too pasty. Howeverthiswas easily and quickly rectified and clearly did not enter into thedecision to discharge himmore weeks. If it were truthfully fearful as to the personalsafetyof the women or damage to the property,Respondent would certainly have preferred to give him 2weeks'vacationwithpayratherthanrisktheseconsequences.The fact that it did not to do _so lendssupport to my conclusion that management realized thatTague's conduct was simply a short-lived, emotionaloutburst from having his ballot challenged and that thewomen's reaction was likewise an emotional one whichwould calm down in a few days. This is exactly whathappened, as evidenced by the fact that all parties workedtogether without incident for the remaining 2 weeks.That union activity constituted a significant element inthe decision to terminate is further indicated, in my view,by the undenied statement, during the Monday morningmeeting following the election attributed to Vice PresidentGerken, that Tague could not be transferred to thewarehouse "because they were the strongest group in theUnion campaign." Finally, I am convinced that wereRespondent not seeking to rid itself of an active unionadherent, it would have, at least, offered this otherwisecompetent employee an opportunity to work in anotherlocation or indeed return to the management of one of itsrestaurants, a job which he was admittedly competent toperform. ,Accordingly, I find that by terminating Tague onNovember 17 Respondent discriminated against anemployee with respect to his tenure of employment inorder to discourage membership in a labor organization,in violation of Section 8(a)(3) and (I) of the Act.D. The AllegedDiscriminationas Respects BernieceMcMahonThis employee worked for the Company on twooccasions: The first period of employment was from 1958to 1959 after which she left for pregnancy. She returned towork for the Company in 1960 and worked continuouslyfrom that time until her termination on February 2, 1968.For approximately 2 years following her reemployment in1960, she worked in Respondent's delicatessen kitchen;thereafter she was transferred to the bakery where she wasemployed for the remaining period of her tenure withRespondent. In the bakery, she performed at one time oranother substantially all jobs which were endemic towomen employees. These included wrapping, droppingcakes, greasing pans, making cookies, running the rollicingmachine, and the like. However, for a substantialperiod prior to her termination, she became skilled in thedecorating of cakes and spent a majority of her time atthat occupation. Indeed, she was the only employee ofRespondent who was competent to perform that function.Accordingly, during the period shortly before December12, she spent most of her working day performing thedecorating function, and, following that, she wouldcomplete the working day by performing other jobs in thebakery as she was needed.On December 12, Superintendent Henline advisedMcMahon that when she was through, decorating shecould go home. McMahon inquired whether he meant justher or all of the first-shift employees (since it wascustomary, as previously noted, for her to work at otherjobs subsequent to decorating). Henlin said he just meanther and from that time hence she was to go home whenshe was through decorating cakes. McMahon opined thatshe doubted that would "work out" because on some daystherewould not be very many hours of work. HenlineagreedMcMahon inquired whether she would receive ai SUNSHINE FOOD MARKETS, INC.503higher rate per hour and Henhne responded that he wouldtalk that natter over with Personnel Director Jenson.On February 2, 1968, McMahon was called intoJenson's office where she was told by the latter, in thepresence of Henline, that inasmuch as the Respondent wasnot making as many decorated cakes as previously, it wascostingmore than it was worth and that Respondent was"losing money on it." McMahon expressed some doubt asto the accuracy of that statement but Jenson advised thattheRespondent was contemplating the elimination of"cake decorating anyway for a little while to see, for afewmonths, to see what the volume might be then."McMahon inquired whether he was trying to tell her thatthere was no other work for her, to which he responded"that is right."McMahon advised that she had been withtheCompany longer than many of the other femaleemployees and that she had performed about every job inthe bakery and that there had never been any complaintsabout her work, to which Jenson responded that theresimply wasn't anything else for her and that he was not"any happier about the situation than [she] was but rightnow there wasn't anything."The foregoing findings are based upon the ' creditedtestimony of McMahon, which was not denied W eitherJenson or Henline. Jenson brought out at the exitinterview that one of the reasons that the cost ofdecorating cakes had risen was because McMahon hadappliedforandwas commencing to draw partialunemployment compensation since her reduction in hoursinDecember. This was not denied by McMahon.With respect to her union activities, the record showsthat she attended the union meetings in September,hereinabove described, where she signed a union card andwas elected to the organizing committee. However, thereisno evidence that any management official ever spokewith her respecting her union membership or activities.Analysis and Concluding Findings RespectingBerniece McMahonAlthough there is no direct evidence of companyknowledgerespectingBernieceMcMahon'sunionactivities, I find, based upon statements of Respondent'sagents and supervisors hereinabove adverted to, that atleastby the time of the election the Respondent wasaware of who among its employees were leaders in theunionmovement. Such statements also indicated, ofcourse,Respondent'sanimusrespectingtheunioncampaign and its willingness to utilize fortuitous events asa pretext for ridding itself of theunionleaders. I amconvincedthatthisiswhatoccurredinBernieceMcMahonn's case.Thus we have a case of an employee with long tenure ofemployment with the Company whose competency inpractically all aspects of bakery work was not questioned.ShewasassertedlyterminatedfromRespondent'semploymentbecauseoftheunprofitabilityof theparticular line of work in which she was primarilyoccupied.21The question becomes, then, whether in thelightof all surrounding circumstances, it would be areasonable inference thatMcMahon would have beenretained as an employee by the Respondent had it notbeen for her prominence in union affairs. In this regard,theundeniedhistoryofMcMahon's competence inperforming practically all other jobs in the bakerybecomes quite significant.Respondent defends on thispoint by asserting that it was uneconomical for it to retainMcMahon to perform these other jobs at an hourly rateof $2. 10 per hour whereas the female employees whom itdid employ during the first several months of 1968 (see G.C. Exh. 3) were hired at a rate of $1.60 or $1.80 per hour.However, this position is not persuasive under thecircumstances of this case for at least two reasons. (1) Noinquiry was ever made of McMahon as to whether shewas interested in continuing to work for Respondent at alower rate rather than being laid off; and (2) PersonnelDirector Jenson acknowledged that most of the employeesof Respondent had been with the Company for a longtime, that he considered this an asset since it was quiteexpensivetotrainnew employees.22Under thesecircumstances, the economics of hiring new, inexperiencedemployees in preference to an employee with 7 or 8 years'experience becomes highly questionable.Accordingly, I conclude and find that by.reducing thework hours of McMahon on December 12 and byterminatingheronFebruary2,asaforesaid,theRespondent discriminated to discourage membership intheUnion in violation of Section 8(a)(3) and (1) of theAct.E. Additional Allegations of Violation of Section8(a)(1)1.The profit-sharing planThe complaint,as amended at the hearing, alleges asviolative of Section 8(a)(1) of the Act,a provision in theRespondent'sprofit-sharingplanwhich,inessence,excludes from participation in the plan any employee ofthe Respondent who shall have selected another person ororganization"to bargain with the Company for and in'hisor their behalf, regarding wages, hours and conditions ofemployment,where such person, persons,or organizationhas been recognized by the Company as the'bargainingagent for such employee or employees or certified as suchbargainingagentbyanyagencyoftheFederalGovernment or the State of South Dakota."23 The recordshows that the plan was in effect at all times materialherein,and that,indeed,there was at least one or moremeetings held by company officials with the employees itSeptember for the purpose of explaining the plan.24Employee Shirley Buchmiller testified that a meeting ofemployeeswas held in the company offices aboutSeptember 15 in whichVicePresident Gerken spoke. Inexplaining the plan, Gerken stated that he did not thinkthat employees would want to jeopardize their pension orinsurance,atwhich point Buchmiller inquired,"what doyou mean jeopardize it, how could they jeopardize it?"Gerken replied,"iftheywould have any organizationcome in and negotiate for them."25"Since this assertion of economic unprofitability of cake decorating wasnot attacked by the General Counsel, I assume its veracity for the purposeof this discussionAs far as the record shows,theRespondent had notresumed the business of cake decoration since McMahon was terminated12The Company maintains on-the-job training programs which run for amatter of 3 to 6 months"See G. C Exh. 4, pp 1-2."President Sercl testified that he had heard "that there was unionactivity going,on and they were saying that this trust, profit-sharing trust isno good, they would never get a dime out of it and that we were justkidding them and when we got ready to take the money out of it, wewould. And I decided probablyIshould explainthat trust to them.""This finding is based upon the credited testimony of BuchmillerGerken did not deny making the statement,and it is corroborated inessence by the testimony of Neil Thie who testified that Gerken pointedout that "the profit-sharing program could be lost if we as employees didsomething wrong... " 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe profit-sharing and retirement plan of Respondentextant in the instant case is clearly a term or condition ofemployment, and, indeed a valuable one as Respondent'spresident assured the employees. It is perhaps trite tostate that discriminationwith respect to a term orcondition of employment to discourage membership inlabor organization is proscribed by Section 8(a)(3) and (1)of the Act. It necessarily follows, as the Board previouslyheld26 that the "mere maintenance and continuance of theprovision in the plan making nonunion representation oneof the qualifications for eligibility to participate therein,itselftends to interferewith,restrain,and coerceemployees, who are otherwise eligible, in the exercise oftheir self-organizational rights guaranteed in Section 7 ofthe Act."27 By the threat implicit in Gerken's statement toemployees as testified to by Buchmiller and Thie, that theplanwould be jeopardized by having an organization"come in and negotiate for them," constitutes anadditional violation of Section 8(a)(1) of the Act.2.The alleged threat by LaVerneMettlerThe complaint alleges as an additional violation ofSection 8(a)(1) of the Act an alleged threat by oneLaVerneMettler to an employee who was a unionsupporter. The Respondent contends that La Verne Mettlerwas not a person for whom Respondent was responsible,i.e.,he was not a supervisor or agent of Respondent, andtherefore it was not liable for any remarks allegedly madeby such person. I agree with Respondent.Mettlerwas a working foreman in the bakerydepartment,whichconsistedofapproximately38employeesunder the supervision of SuperintendentHenline, a conceded supervisor. Mettler was more or lessin charge of six men constituting the "bread shift " Theywere dough mixers, a machine operator, and two men whoworked on the ovens. Mettler spent substantially all of histimeperformingmanualworkandreceivedhisinstructionsviaworksheet from Henline.Mettler hadlimited authority to change the worksheet, but only asrespects the time sequence of production. He had noauthority to hire or fire or make recommendationsrespecting these matters nor does the record reflect that headjustedgrievancesofemployeesormade otherindependent judgments regarding the attributes ofsupervision set forth in Section 2(11) of the Act.It appears that General Counsel's contention respectingthe supervisory status of Mettler rests primarily on thefollowing two factors: (1) That he was paid on asalary-plus-commission basis unlike the other employeeson the crew with whom he worked, and therefore did nothave to punch a timeclock as they did; and (2) that on oneoccasion he recommended a wage increase for his friendGeorgeTylerwhich the latter ultimately received.However, I do not believe that these indicia, considered inthe context of all other factors bearing on the issue,devolveuponMettler the independence of judgmentrequired of a supervisor as defined in the statute. Themethod of pay, while normally a factor to be consideredamong others, is not even mentioned in the definition, andthe wage recommendation (on behalf of a friend) was thesole one which Mettler ever attempted. In sum, I conceiveMettler's position to be somewhat akin to that of Taguein the kitchen. The latter was apparently "in charge of'"JimO'DonnellInc,123 NLRB 1639, 1643."Accord-MelvilleConfections, Inc,142NLRB 1334, 1338; see alsoFirestoneSynthetic Fibers Co ,157 NLRB 1014.the group of employees there as was Mettler as respectsthe bread shift. However, in my judgment, the record doesnotreflectthateitherpossessedthequalityofindependence of judgment required by the Act. I thereforewill recommend that the complaint be dismissed insofar asitalleges a violation based upon the conduct of LaVerneMettler.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringinconnectionwiththeinterstateoperationsofRespondent, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact andupon the record as a whole, I make the followingCONCLUSIONS OF LAW1.Sunshine Food Markets, Inc., Respondent herein, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.AmericanBakery and ConfectioneryWorkers'InternationalUnion (AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminating against employees in order todiscourageunionmembership among its employees,Respondent engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found, as set forth above, the GeneralCounsel has failed to establish by preponderance of theevidence the remaining allegations of the complaintherein, and it will be recommended that the complaint be,to that extent, dismissed.THE REMEDYHaving found that Respondent has engaged in unfair.labor practices violative of Section 8(a)(1) and (3) of theAct, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Becausetheclearlycoerciveanddiscriminatorytreatment of the alleged discriminatees in this case byRespondent goes to the heart of the Act, and indicates itspurpose to defeat the exercise by employees of rightsguaranteed in Section 7 of the Act, I am convinced that acease-and-desist order coextensive with the guarantees ofSection 7 is warranted and necessary to prevent otherunfair labor practices potentially related to those foundherein. I shall therefore recommend that Respondent berequired to cease and desist from in any other mannerinfringing upon employees' Section 7 rights.My Recommended Order will require that Respondentoffer the alleged discriminatees herein immediate and fullreinstatement to his (or her) former or substantially SUNSHINE FOOD MARKETS, INC.equivalent positionwithout prejudice to his (or her)seniority or other rights and privileges and that each bemade whole for any and all losses he (or she) may havesufferedby reason of the discrimination against themincluding any loss in wages which may have resulted fromthe diminution in working hours suffered by McMahonfrom December 12 until her termination on February 2,1968Any backpay shall be computed in accordance withthe formula set forth in F. WWoolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the entire record, the findings of factand conclusions of law, and pursuant to Section 10(c), Ihereby issue the following.RECOMMENDED ORDERTheRespondent,Sunshine FoodMarkets,Inc., itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with loss of hours of work,Christmas bonuses, or other benefits or privileges shouldthey select theAmerican Bakery and Corifpz tioneryWorkers'InternationalUnion(AFL-CIO),or any otherlabor organization,as their bargaining representative.(b) Conditioning participation in any profit-sharing plantoemployees who are not represented by any labororganization for collective bargaining purposes.(c)Creatingtheimpressionofsurveillanceofemployees'union activities by telling employeesthat theCompany knows who the union leaders are(d) Coercivelyinterrogating employees concerning theirunion activities.(e)Advising employees that the Respondent woulddischarge employees who are leading union adherents.(f)Discouraging membership in American Bakery andConfectioneryWorkers'InternationalUnion(AFL-CIO),by reducing the number of hours to be worked,discharging,or in any other manner discriminating inregard to the hire or tenure of employment of employees,or any term or condition of employment.(g) In any other manner interfering with,restraining, orcoercing its employees in the exerciseof rightsguaranteedin Section7 of the Act.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)OfferGeorgeTague,NeilThie,and BernieceMcMahon immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights and privilegesand make each whole for all losses they may have sufferedby reasonof thediscrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b)Notify eachof the above-named employees ifpresently serving in theArmedForcesof the UnitedStates of their right to full reinstatement upon applicationinaccordancewith theSelectiveServiceAct and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Amend the "Sunshine Profit-SharingandRetirementPlan"byeliminatingtherefromtherequirement that eligibility for participation therein beconditioneduponwhetheracollective-bargainingrepresentative has been selected by any employee or groupof employees,or recognizedby the Company as thebargainingagentforsuchemployeeorgroupofemployees.505(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its warehouse and office facility in SiouxFalls, South Dakota, copies of the attached notice marked"Appendix.' 121 Copies of said notice, on forms provided bytheRegionalDirector for Region 18, of the Board(Minneapolis,Minnesota) after being duly signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 18, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.21IT IS ALSO RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notspecifically found hereinabove."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 18, in writing, within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in AmericanBakery ConfectioneryWorkers' InternationalUnion(AFL-CIO), or any other labor organization, bydischarging, or in any other manner discriminating inregard to the hire or tenure of employment ofemployees, or any term or condition of employment.WE WILL NOT threaten employees with loss of hoursof work, Christmas bonuses, or any other benefits orprivileges should they select the above-named Union, oranyotherlabororganization,astheircollective-bargaining representative.WE WILL NOT condition the participation in anyprofit-sharingplantoemployeeswho are notrepresented by any labor organization for collectivebargaining purposes.WE WILL NOT create the impression of surveillanceof employees' union activities by telling employees thatthe Company knows who the union leaders are.WE WILL NOT coercively interrogate employeesconcerning their union activities.WE WILL NOT advise employees that the Companywill discharge employees who are leaders on behalf ofthe Union. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theirrights of self-organization,to form labor organizations,to join or assist American Bakery and ConfectioneryWorkers' International Union(AFL-CIO),or any otherlabororganization,tobargain collectively throughrepresentatives of their own choosing,and to engage inconcertedactivitiesfor the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offerGeorgeTague,NeilThie,andBernieceMcMahon immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rights orprivileges and make each of them whole for any lossesthey may have suffered by reason of our discriminationagainst them.WE WILL notifyGeorge Tague, Neil Thie, andBernieceMcMahon if presently serving intheArmedForces of the United States of their right to fullreinstatement upon application in accordancewith theSelectiveServiceActand the UniversalMilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.WE WILL amend our profit-sharing plan,known asSunshineProfit-sharingandRetirementPlan,bystriking from the definition of eligible participants inarticle 2, paragiaph 2.1, thereof the last two completesentences.All our employees are free to become or remain, orrefrainfrombecomingorremaining,members ofAmericanBakeryandConfectioneryWorkers'InternationalUnion(AFL-CIO),orany other labororganization.DatedBySUNSHINE FOODMARKETS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalBuilding,110SouthFourthStreet,Minneapolis,Minnesota 55401, Telephone 612-334-5181.